Case 5:21-mj-70603-MAG Document1 Filed 04/12/21 Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Northern District of California

 

 

 

United States of America ) E I L E D
Vv. )
Case No.
IAN CHRISTOPHER DARICEK ) a
APR 12 2021 MAG
)
BUSAN Y
DI SAIC COURT
NORTHER It BistRle le Ie SOUT a
Defendant(s) C R Ds 10 6 0 3
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 21, 2021 in the county of Santa Clara in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g) Felon in Possession of a Firearm

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

/s/

 

Complainant's signature

. Backhia
Approved as to rom espera SA Russell Lacy, FBI

Printed name and title

 

Sworn to before me by telephone.

Date: _ April 6, 2021 _

 

 

Arcata, - L Judge's signature
City and state: Vekinityvitté, California Hon. Robert M. Illman, U.S. Magistrate Judge
- : Printed name and title

a a cc a
562
Case 5:21-mj-70603-MAG Document1 Filed 04/12/21 Page 2 of 6

AFFIDAVIT OF FBI SPECIAL AGENT RUSSELL LACY IN SUPPORT OF
THE APPLICATION FOR AN ARREST WARRANT AND COMPLAINT

I, Russell Lacy, Special Agent with the Federal Bureau of Investigation (FBI), being duly
sworn, hereby depose and state as follows:

1, I ama Special Agent with the Federal Bureau of Investigation and have been
since July 2019. Iam currently assigned to the San Jose Violent Crime Unit of the FBI’s San
Francisco Field Division. Prior to becoming an FBI Special Agent, I was an IT Project Manager
for the Charlotte Douglas Airport in Charlotte, North Carolina.

2. My assignments include investigating individuals who are involved in the illegal
possession and transfer of firearms, violent crimes involving firearms, and narcotics trafficking, I
completed five months of training FBI Special Agent Basic Training program at the FBI
academy in Quantico, Virginia. During the course of my employment with the FBI, I have
investigated and assisted in the investigation of criminal violations relating to firearms and/or
narcotics. During these investigations, I have participated in and utilized the following
investigative tools: conducting physical surveillance, interviewing suspects, writing affidavits for
search warrants, executing arrest and search warrants, analyzing phone records obtained from
pen registers, trap and trace devices, and physical devices, and collecting and processing
evidence.

3. This Affidavit is made in support of an application for a warrant to arrest Marcel
Anthony DARICEK (“DARICEK”) for a violation of 18 U.S.C. § 922(g) (Felon in Possession of
a Firearm and Ammunition). As set forth in detail below, there is probable cause to believe that
on or about January 21, 2021, DARICEK possessed a firearm and ammunition, knowing he had
- been convicted of an offense punishable by more than a year in jail.

4. The information contained in this Affidavit is based upon my training and
experience, my personal knowledge of this investigation, and information provided to me by
other agents and law enforcement officials who have assisted in this investigation and have

experience investigating the violations of firearm laws. This Affidavit is intended to provide

1
Case 5:21-mj-70603-MAG Document 1 Filed 04/12/21 Page 3 of 6

probable cause to support the issuance of the complaint and arrest warrants and does not set forth
all of the information of which I am aware. The Affidavit is limited to the facts relevant and
necessary to establish probable cause for the requested arrest warrant.

APPLICABLE LAW
4, Title 18, United States Code, Section 922(g)(1) provides as follows:

(g) It shall be unlawful for any person—
(1) who has been convicted in any court of, a crime punishable by imprisonment for a

term exceeding one year;

to ship or transport in interstate or foreign commerce, or possess in or affecting
commerce, any firearm or ammunition; or to receive any firearm or ammunition which has been

shipped or transported in interstate or foreign commerce

PROBABLE CAUSE

5. On January 21, 2021, at approximately 6:50 p.m., San Jose Police Department
(“SJPD”) Officers were in the area of Motel 6 at N. 1st Street and Brokaw Road, in San Jose,
California, within the Northern District of California, due to the high criminal activity in the
area. Officers observed a subject, later identified as DARICEK, exit from room #220.

DARICEK was observed re-entering the room using a key. DARICEK was observed exiting and
entering the room multiple times. Another Subject (“Subject 2”) approached the room and
knocked on the door. The door was opened and Subject 2 entered the room.

6. A short time later, Officers saw DARICEK and Subject 2 get into the vehicle and
leave the Motel 6. Subject 2 was driving and DARICEK was the front passenger. Officers
attempted to conduct a vehicle stop for vehicle code violations in the area of Race Street and
Parkmoor Avenue, in San Jose. The vehicle immediately pulled to the right. Officers observed

DARICEK looking and moving around in the vehicle. DARICEK looked as if he was trying to
Case 5:21-mj-70603-MAG Document1 Filed 04/12/21 Page 4 of 6

retrieve something or conceal something near the center console. DARICEK and Subject 2
looked toward each other and drove the vehicle away from the stop ata high rate of speed. The
vehicle turned east bound on Saddle Rack Street and made another right on Lincoln Avenue.
Officers later learned that a reporting citizen had contacted law enforcement and stated that they
observed a firearm being thrown out of a vehicle similar to the vehicle driven by Subject 2 in the
area of Race Street and Saddle Rack Street at around the same time as DARICEK’s vehicle
drove by.

7. Ultimately, the vehicle parked and DARICEK and Subject 2 attempted to walk
away through an apartment complex on foot. However, SJPD Officers were able to locate
DARICEK and Subject 2 and take them into custody.

8. Officers returned to the area of Race Street and Saddle Rack Street and located
the firearm that had been thrown from DARICEK’s vehicle. The firearm was a Taurus 9mm
with the serial number obliterated and had 6 rounds of live ammunition in the magazine. Both
the firearm and ammunition were manufactured outside of California and therefore traveled in
interstate or foreign commerce. The firearm also had items engraved on the slide of the firearm
including, but not limited to, the name “Jag.” Other SJPD officers who have had prior contacts
with DARICEK, had personal knowledge that he went by the moniker of “Jaguar.” Accordingly,
officers believed that the “Jag” engraved on the firearm represented that moniker. DARICEK
also had a Visa card in his possession that had his name on the back and username on the front of
“$JaguarKnightl 817.”

9. DARICEK had multiple prior felony convictions at the time of his arrest.
Specifically, on May 27, 2004, DARICEK was convicted of California Penal Code Section 459
(Second Degree Burglary), for which he was sentenced to fifteen (15) months’ imprisonment.
_On October 25, 2004, DARICEK was convicted of California Penal Code Section 459 (Second
Degree Burglary), for which he was sentenced to ten (10) months’ imprisonment. On February
15, 2006, DARICEK was convicted of California Penal Code Section 48101 (Evade Police
Officer: Disregard Safety), for which he was sentenced to sixteen (16) months’ imprisonment.

3
Case 5:21-mj-70603-MAG Document1 Filed 04/12/21 Page 5 of6

On September 07, 2010, DARICEK was convicted of California Penal Code Section 459
(Second Degree Burglary), for which he was sentenced to two (2) years’ imprisonment. On
August 6, 2015, DARICEK was convicted of California Health and Safety Code Section 11370
(Possession of a Controlled Substance while Armed), for which he was sentenced to one (1) year
imprisonment. Accordingly, DARICEK knew he had been convicted of an offense punishable
by more than a year imprisonment.
ADDITIONAL EVIDENCE

10. A search warrant was served at DARICEK’s room #220, at the Motel 6. Officers
located, among other things, a M-1 1 Cobray 9mm assault weapon, a 10mm “ghost” Glock
firearm, a large amount of heroin (approximately 132.7 grams), a large amount of
methamphetamine (approximately 85.8 grams), and drug sales paraphernalia (plastic baggies,
multiple cell phones, U.S. currency in multiple denominations). The heroin was broken up in to
73 individual bags containing approximately .6 grams as well as three larger bags.

CONCLUSION

11. Based upon the foregoing evidence, there is probable cause to believe that on or
about January 21, 2021, DARICEK violated 18 U.S.C. § 922(g) (Felon in Possession of a
Firearm and Ammunition). As such, I respectfully request that the court issue a criminal

complaint and arrest warrant for DARICEK.

/s/

Russell Lacy
Special Agent
Federal Bureau of Investigation

 

Sworn and subscribed to before me over the telephone pursuant to Fed. R. Crim. P. 4.1 and
4(d) and signed by me onthis___ 6th day of April 2021.

 

HQN. ROBERT M. ILLMAN
United States Magistrate Judge
 

Case 5:21-mj-70603-MAG Document1 Filed 04/12/21 Page 6 of 6

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT |

 

By: XX] compLaint LJ] inrormation C1] INDICTMENT

OFFENSE CHARGED LI suPERSEDING

 

 

Count One: 18 U.S.C. Section 922(g)(1) (Felon in Possession [_] Petty
of a Firearm) .
[_] Minor
Misde-
C] meanor
Felony

PENALTY: Maximum term of imprisonment of ten (10) years; maximum
$250,000 fine; maximum term of supervised release of three (3)
years; mandatory $100 special assessment fee; and criminal
forfeiture

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

 

Federal Bureau of Investigation

 

person is awaiting trial in another Federal or State Court,
give name of court

Santa Clara County Superior Court

 

this person/proceeding is transferred from another district
LO per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
oO charges previously dismissed

which were dismissed on motion SHOW

of. DOCKET NO.
C] U.S. ATTORNEY | DEFENSE \

this prosecution relates to a
[_] pending case involving this same
defendant MAGISTRATE
CASE NO.
prior proceedings or appearance(s)
[_] before U.S. Magistrate regarding this
defendant were recorded under A

 

Name of District Court, and/or Judge/Magistr, ocation

SAN JOSE DIVISION 4,

 

 

 

Name and Office of Person
Furnishing Information on this form STEPHANIE M. HINDS

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) JEFFREY A. BACKHUS

 

NORTHERN DISTRICT OF CAL OrKyB &
B

DEFENDANT - U.S

b IAN CHRISTOPHER DARICEK

DISTRICT COURT NUMBER

R 21 70608c

DEFENDANT

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [J If not detained give date any prior
summons was served on above charges b

 

2) Is a Fugitive

3) [[] Is on Bail or Release from (show District)

NORTHERN DISTRICT OF CALIFORNIA

IS INCUSTODY
4) [_] On this charge

5) [-] On another conviction

\ CJ Federal L] State

6) [_] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

lf "Yes"
} give date

 

Has detainer L_] Yes

been filed? Oo No filed
DATE OF > Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

[_] This report amends AO 257 previously submitted

 

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
